NOTE: This order is nonprecedential.

Uliniteb ﬁtatea (11101117th appeals
{01‘th jfeheral Qtirtutt

IN RE FRANK ROBERT DITTO

2012-1 182
(Serial No. 09/276,1 37)

Appeal from the United States Patent and Trademark
Ofﬁce, Board of Patent Appeals and Interferences.

ON MOTION

ORDER

Frank Robert Ditto, moves for leave to proceed in
forma pauperis. The court treats Ditto’s submission as
his response to the July 11, 2012 order disrnissing this
appeal for failure to pay the ﬁling fee.

Upon consideration thereof,
IT Is ORDERED THAT:

(1) The motion for leave to proceed in forma pauperis
is granted.

(2) The July 11, 2012 dismissal order is vacated, the
appeal is reinstated, and the mandate is recalled.

IN RE DITTO 2

(3) The Director should calculate the due date for his
brief from the date of ﬁling of this order.

FOR THE COURT

JUL 2 6 2012 [5/ Jan Horbaly
Date Jan Horbaly
Clerk

cc: Frank Robert Ditto

Raymond T. Chen, Esq.
82 1 U.S. COUR'fIOIEEAlPJPEALS FOR

THE FEDERAL CIRCUIT
JUL 2 6 ZUIZ
JAN HUBBALY

‘ CLERK